DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/25/2022 Amendments/Arguments, which directly amended claims 1, 5-6, 9, 13-14, 17-8; cancelled claims 4, 16; added new claims 21-22; and traversed the rejections of the claims of the 03/03/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  The claims recite method, computer product, and apparatus for determining whether or not GNSS navigation data are potentially manipulated that is accomplished through a series of mathematical relationships, calculations, formulas, and/or equations performed by a generic computer that are well-understood, routine, and conventional activities.  This judicial exception is not integrated into a practical application because the steps as claimed encompass a user manually calculating and solving position estimate and determining whether or not the GNSS navigation data are potentially manipulated through mathematical relationships and mathematical calculations/equations; and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claims 1 and 13-14 recite method, computer product, and apparatus that require a series of steps for determining whether or not GNSS navigation data are potentially manipulated.
Step 2A, Prong One – Recitation of Judicial Exception
Claims 1 and 13-14 recite the steps of: 
determining, at least partially based on said GNSS reference data and said GNSS navigation data, a position estimate of said reference position; and
determining, at least partially based on said reference position and said position estimate of said reference position, whether or not said GNSS navigation data are potentially manipulated based at least in part on a distance between said reference position and said position estimate.
Claims 2-3, 5-12, 15, and 17-22 further recite further steps of determining whether or not GNSS navigation data are potentially manipulated and recite additional elements that are not sufficient to amount to significantly more than the judicial exception.  Thus, claims 1-3, 5-15, and 17-22 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations/equations that can be performed by a user manually for solving each of the values that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-3, 5-15, and 17-22 recite the abstract ideas.
Step 2A, Prong Two – Practical Application
The only additional elements of claims 1 and 13-14 are the steps of “receiving GNSS reference data representing one or more GNSS signals observed by a reference receiver at a reference position; receiving GNSS navigation data broadcast by at least one of one or more respective GNSS satellites or one or more spoofing devices; holding available a result of determining whether or not said GNSS navigation data are potentially manipulated to one or more applications operating at least in part on the mobile device”.   The receiving steps limitations, at a high-level of generality, merely recite data gatherings steps by receiving certain signal/data to be analyzed.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  The holding step limitation, at a high-level of generality merely recite mental step that can be performed by a user to enter/record the result to a device for further use; or share the result among other users.  As such, such holding limitation is also insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 1-3, 5-15, and 17-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than data gathering steps that collect necessary data for the equation(s) and requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  Merely adding insignificant extra-solution activity to the judicial exception does not provide an inventive concept.  Therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1-3, 5-15, and 17-22 are allowed over the prior art.  However, 35 USC 112(b) and 101 rejections must be overcome.

Response to Arguments
Applicant's arguments regarding 35 USC 101 rejection has been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to mathematical concepts and the combination of the claimed elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology; and therefore, the claims amount to significantly more than the judicial exception and provide a practical application.
Examiner respectfully disagrees because at first, although the specification does not provide any mathematical solutions; however, one skill in the art would find that the steps of “determining, at least partially based on said GNSS reference data and said GNSS navigation data, a position estimate of said reference position; and determining, at least partially based on said reference position and said position estimate of said reference position, whether or not said GNSS navigation data are potentially manipulated based at least in part on a distance between said reference position and said position estimate” requires some mathematical calculations for determining the results.  Based on the information received, a user can manually solve a position estimate of a reference position and a distance between the reference position and the position estimate through mathematical relationships and mathematical calculations/equations.  Secondly, as for Applicant’s mere allegation that the combination of the claimed elements impose meaningful limits in that the mathematical operations are applied to improve an existing technology, besides para [0006] of the Publication of this application merely stated, “It is inter-alia an object of the present invention to improve satellite signal based positioning technologies by mitigating the threat associated with such manipulation techniques.”, there are no evidences that the claimed invention improves to a technical field.   Taking all of the claim elements individually and in combination, the claims fall within the “mathematical concepts” grouping and includes insignificant extra--solution activity that are not sufficient to amount to significantly more than the judicial exception.  It does not integrate the judicial exception into a practical application and thus, the claims are not patent ineligible under 35 USC 101.  Therefore, the rejection is still proper.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,942,245 discloses a method that includes obtaining one or more first radio signal parameters of one or more first radio signals and one or more second radio signals observed by a mobile device at an observation position.  The one or more first and second radio signals are radio signals of first and second radio signal types, respectively.  The method also includes obtaining first and second radio map information representing first and second radio maps, respectively, for estimating a position of said mobile device based on observable radio signals of the first and second radio signal types, respectively.  The method further includes determining first and second position estimates for the observation position of the mobile device at least partially based on the one or more first and second radio signal parameters and the first and second radio map information, respectively.
US 10,935,627 discloses a method performed by a mobile device is disclosed that includes obtaining one or more first radio signal parameters of one or more radio signals at a first position of the mobile device and obtaining sensor information indicating a movement of the mobile device from the first position to a second position.  The method also includes obtaining one or more second radio signal parameters of the one or more radio signals at the second position of the mobile device and determining, at least partially based on the first radio signal parameters and the sensor information, whether the second radio signal parameters are expected or unexpected for the second position of the mobile device.
US 2016/0370469 discloses an on-board unit includes a positioning section, a positioning result storage section, and a processing section.  The positioning section is configured to output a positioning result showing a current position of a vehicle based on a positioning signal received from an artificial satellite.  The positioning result storage section is configured to store the positioning result in relation to a time.  The processing section is configured to detect a spoofing based on whether a movement of the vehicle satisfies a given condition, by using a past positioning result stored in the positioning result storage section and a current positioning result measured by the positioning section.
US 2016/0128017 discloses a gateway can be configured to receive measurement data that can characterizes measurements taken at a mobile device.  The measurement data can include location information for the mobile device.  The gateway can also be configured to calculate a location trust score for the mobile device.  The location trust score can characterize the likelihood that the location information is at least one of accurate and trustworthy.  The gateway can be further configured to generate trusted location information that characterizes a location of the mobile device based on the location trust score.
US 10,234,564 discloses a device and method for determining the direction of a false Global Navigation Satellite System (GNSS) satellite signal transmitter.  False GNSS satellite signals can be used malevolently to take control of a rigid body such as a vehicle or ship that is using GNSS satellite signals for navigation.  The GNSS device according to the invention computes a plurality of range differences, where each range difference is the difference between a range from a first GNSS satellite to a first GNSS antenna, and the range from the first GNSS satellite to a second GNSS antenna.  Each of the plurality of range differences is correlated to a rotation angle of a baseline vector extending from the first GNSS antenna to the second GNSS antenna.  The rotation angles and their corresponding range differences can be used to indicate the direction of the false GNSS satellite signal transmitter.
US 8,624,779 discloses an invention in which in a method of Global Navigation Satellite System (GNSS) reference station integrity monitoring, network Real Time Kinematic (RTK) information is accessed for a location associated with a GNSS reference station.  At least one aspect of GNSS information local to the location of the GNSS reference station is compared with a corresponding aspect of the network RTK information.  The results of the comparing are monitored for indication of occurrence of compromise to operational integrity of the GNSS reference station.
EP 3,671,282 discloses a method comprising obtaining a GNSS related position associated with the mobile device; obtaining one or more GNSS related update parameters; obtaining a reference position associated with the mobile device; and determining, at least partially based on the one or more GNSS related update parameters and the reference position, whether the GNSS related position is expected or unexpected for a position of the mobile device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646